Citation Nr: 1505068	
Decision Date: 02/03/15    Archive Date: 02/09/15

DOCKET NO.  07-23 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Diego, California


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), prior to May 8, 2009.

2.  Entitlement to rating in excess of 50 percent for acquired psychiatric disorder, to include PTSD, from May 8, 2009. 

3.  Entitlement to a total disability rating for individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Sarah Plotnick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to May 1970.

This appeal to the Board of Veterans' Appeals (Board) initially arose from a September 2006 rating decision in which the RO denied the Veteran's petition to reopen his claim for service connection for PTSD.  In November 2006, the Veteran filed a notice of disagreement (NOD), and the RO issued a statement of the case (SOC) in June 2007.  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in July 2007.  The RO issued a supplemental SOC (SSOC) in December 2007.  

In November 2010, the Board remanded the claim then on appeal for additional development.  In February 2012, the RO granted service connection for PTSD and assigned an initial, 0 percent (noncompensable) rating, effective April 13, 2006; as well as assigned a 30 percent rating, effective May 8, 2009.  In April 2012, the Veteran filed an NOD with respect to the initial assigned ratings.  In March 2013, the Board dismissed the matter of service connection for acquired psychiatric disability other than PTSD, and remanded the Veteran's higher rating claims for issuance of an SOC.  In an April 2013 SOC, the RO granted higher initial and subsequent ratings for PTSD:  30 percent, effective April 13, 2006; and 50 percent, effective May 8, 2009, for PTSD.  The Veteran filed a substantive appeal in May 2013.  In June 2013, the Veteran filed a formal claim for a TDIU.  

In July 2014-following a vacate of the March 2013 Board decision by the United States Court of Appeals for Veterans Claims)-the Board expanded the appeal to include the matter of the Veteran's entitlement to a TDIU, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that the matter of entitlement to a TDIU is considered part and parcel of claim for higher rating when raised in conjunction with such claim).  At that time, the Board granted service connection for acquired psychiatric disorder other than PTSD, and remanded the higher rating and TDIU claims to schedule the Veteran for a hearing before a Veterans Law Judge. 

In September 2014, the Veteran testified during a Board video-conference hearing  before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the claims file.  

Also in September 2014, the AOJ issued a rating decision implementing the Board's July 2014 decision by recharacterizing the higher rating claims as reflected on the title page, but continuing the assigned initial 30 percent and subsequent 50 percent ratings.  

This appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.  

The Board's disposition of the claims for higher ratings for service-connected psychiatric disability is set forth below.  The matter of the Veteran's entitlement to a TDIU is addressed in the  Remand following the Order; this matter is being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.



FINDING OF FACT

During the July 2014 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran stated that he wished to withdraw from appeal the claims for an initial rating in excess of 30 percent prior to May 8, 2009, and a rating in excess of 50 percent thereafter for his service-connected psychiatric disability.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal as to the claims for an initial rating in excess of 30 percent prior to May 8, 2009, and for a rating in excess of 50 percent thereafter for acquired psychiatric disorder, to include PTSD, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In the present case, during his July 2014 Board hearing, the Veteran withdrew from appeal the claims for an initial  rating in excess of 30 percent prior to May 8, 2009, and a rating in excess of 50 percent thereafter for acquired psychiatric disability to include PTSD.  Hence, with respect to such matters, there remain no allegations of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal as to these matters, and they must be dismissed.



ORDER

The appeal as to the claim for an initial rating in excess of 30 percent for acquired psychiatric disorder, to include PTSD, prior to May 8, 2009, is dismissed.

The appeal as to the claim for a rating in excess of 50 percent for acquired psychiatric disorder to include PTSD, from May 8, 2009, is dismissed. 


REMAND

Under the applicable criteria, total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  In exceptional circumstances, where the veteran does not meet the aforementioned percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment.  38 C.F.R. § 4.16(b).

The Board notes that the Veteran is currently service connected for an acquired psychiatric disorder, to include PTSD, rated as 30 percent disabling from April 13, 2006, and as 50 percent disabling from May 8, 2009; compression fracture of spine with degenerative changes, rated as 20 percent disabling from July 16, 1970, and as 40 percent disabling from June 15, 1999 through June 27, 2013; left lower extremity sciatic radiculopathy, rated as 40 percent disabling from June 28, 2013; vertebral fracture of the spine, rated as 20 percent disabling from June 28, 2013; diabetes mellitus, rated as 10 percent disabling from April 13, 2006; and laceration of the lower eyelids and residuals of a skin rash, each rated as noncompensable from June 16, 1970.  The Veteran's combined rating is 20 percent from July 16, 1970; 40 percent from June 15, 1999; 60 percent from April 13, 2006; 70 percent from May 8, 2009; and 80 percent from June 28, 2013.  Thus, it appears that the Veteran has met the objective, minimum percentage requirements set forth in 38 C.F.R. § 4.16(a) for award of a schedular TDIU as of May 8, 2009.

It is again noted that, in the July 2014 remand, the Board assumed jurisdiction over a claim for a TDIU, pursuant to Rice, as a component of the claims for higher initial and subsequent ratings for PTSD.  At this point, however, the Board questions such action and characterization, inasmuch as the Veteran has consistently asserted that he is unemployable due to multiple disabilities-not solely the psychiatric disability for which higher ratings were sought.  In this regard, in his June 2013 formal claim for a TDIU, the Veteran indicated that he was unemployable due to his back disability, PTSD, and hypertension.  Moreover, during his September 2014 Board hearing, the Veteran asserted that  he has not been able to find employment due to his back injury.  

Notwithstanding the above, however, the fact remains that, in light of the prior remand, the matter of the Veteran's entitlement to a TDIU is before the Board.  Notably, however, the AOJ has not adjudicated such a claim; indeed, on remand, action on that claim was deferred, and not subsequently adjudicated.  Accordingly, to avoid any prejudice to the Veteran, the AOJ should consider this matter, in the first instance.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

The actions identified herein are consistent with the duties to notify and assist imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full VCAA compliance.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development or notification action deemed warranted by the VCAA prior to adjudicating the matter remaining on appeal.


Accordingly, this matter is hereby REMANDED for the following action:

1.  After undertaking appropriate notification and /or development action (to include providing notice to the Veteran as to what is needed to support a claim for a TDIU, and inviting him to provide any additional information and/or evidence pertinent to the claim, adjudicate the claim for a TDIU due to  service-connected disabilities in light of all pertinent evidence and legal authority.

2.  If the benefit sought on appeal is denied, furnish to the Veteran and his representative an appropriate SSOC that includes citation to and discussion of any additional legal authority considered, along with clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process; it is not the Board's intent to imply whether the benefit sought should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 



      (CONTINUED ON NEXT PAGE)



action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


